ORDER
This matter having come before the Court by appeals as of right, pursuant to Rule 2:2-1(a)(2), filed by D.W. and the Law Guardian on behalf of J.W., on the basis of a dissent in the Appellate Division; and
The parties having resolved the issues presented and having signed a stipulation in contemplation of dismissal and a stipulation of dismissal; and
The parties, including the Division of Child Protection and Permanency and J.W. through the Office of the Law Guardian, having agreed that the “proper resolution of this matter is to vacate the judgment of guardianship entered December 9, 2014, under docket FG-12-065-13, and affirmed by the Appellate Division over the dissent of the Hon. Michael A. Guadagno, J.A.D., terminating the parental rights of D.W. to her child J.W.”;
It is ORDERED that the judgment of guardianship entered December 9, 2014, under docket FG-12-065-13, is vacated only as to the termination of D.W.’s parental rights to her child J.W. The matter is remanded to the Superior Court, Family Division, for further proceedings consistent with the parties’ stipulation in contemplation of dismissal;
It is further ORDERED that the motion to dismiss the appeals is granted on the consent and stipulation of the parties. Jurisdiction is not retained.